DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11, 14, 15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0162245; hereinafter Choi).
Regarding claim 1:
Choi discloses a control method for outputting video images to a video wall, comprising:
spatially arranging multiple display devices together to form the video wall (see Fig. 6 and paragraphs 59-60), wherein the multiple display devices includes a first display device and a second display device that is disposed adjoining the first display device in a vertical direction (see Fig. 6, displays 100a and 100b);

by a video control device (see Fig. 2, controller 170), receiving a video signal, wherein the video signal includes data of multiple frames of image (see paragraph 36; the display apparatus 100 is capable of displaying moving picture file which includes data of multiple frames of image); and
by the video control device, outputting data of a first sub-frame of a frame of the multiple frames of image to the first display device at a first time point (see Fig. 6, sub-frame of image displayed on display 100a), waiting for a defined time interval (see Fig. 6, 1 frame delay), then outputting data of a second sub-frame of the frame to the second display device at a second time point (see Fig. 6, sub-frame of image displayed on display 100b; also see paragraph 61), 
wherein the step of outputting the data of the first and second sub-frames includes:
by the video delay controller, receiving the frame data and storing it in a storage unit of the video control device (see Fig. 2 and paragraph 44; the video delay controller is within the controller 170 which receives the frame data and stored it in the storage unit to be displayed by the display module 180);
by the video delay controller, reading out the data of the first sub-frame and the data of the second sub-frame from the storage unit; by the video delay controller, outputting the data of the first sub-frame to the first display device at the first time point (see paragraphs 44-45 and Fig. 6); and 
by the video delay controller, outputting the data of the second sub-frame to the second display device at the second time point (see paragraph 73-75 and Fig. 6).
Regarding claim 2:
Choi discloses the method of claim 1, wherein the defined time interval is a length of time required to display at least one frame of image of the video signal, a length of time required to display the first or the second sub-frame of image, a length of time required to form one scan line of image, or a length of time required to form one pixel of a scan line (see Fig. 6; the delay time interval is 1 frame time interval).
Regarding claim 3:
Choi discloses the method of claim 1,
wherein the step of receiving a video signal is performed by a video receiver of the video control device (see Fig. 2, network interface unit 135, the tuner 110 and/or the external device interface unit 130 is a video receiver); and
wherein the step of outputting the data of the first and second sub-frames further includes, by the video delay controller, controlling the waiting for the defined time interval (see paragraph 41; “The controller 170 may control an overall operation of the display apparatus 100”).
	Regarding claim 5:
Choi discloses the method of claim 1, 
wherein the step of receiving the frame data is performed by a video data acquisition unit of the video delay controller, (see Fig. 2, the controller 170 inherently includes a video data acquisition unit for receiving the frame data);
wherein the step of storing the frame data in the storage unit is performed by a storage controller of the video delay controller which is electrically coupled to the video data acquisition unit (see paragraph 73; “The first display apparatus 100a and the second display apparatus 100b may separately include a controller and a frame buffer” in order to store the frame data of the input image); and
wherein the step of reading out the data of the first sub-frame and the data of the second sub-frame from the storage unit includes, by a frame shift controller of the video delay controller, which is electrically coupled to the storage controller, controlling the storage controller to obtain the data of the first and the second sub-frames, and determining the first and second time points for outputting the first and second sub-frames (see Figs. 2, 6 and 7; the controller 170 also includes a frame shift controller in order to provide the frame delays for each of the display unit and properly outputting the buffered sub-frames onto the corresponding display unit).
Regarding claim 9:
Claim 9 recites similar limitations as claim 1 and 3. Hence, claim 9 is rejected under the same reasons as discussed above in claims 1 and 3.
Regarding claim 11:
Claim 11 recites similar limitations as claims 1 and 5. Hence, claim 11 is rejected under the same reasons as discussed above in claims 1 and 5.
Regarding claim 14:
Claim 14 recites similar limitations as claim 2. Hence, claim 14 is rejected under the same reason as discussed above in claim 2.
Regarding claim 15:
Claim 15 recites similar limitations as claim 1 and 3. Hence, claim 15 is rejected under the same reasons as discussed above in claims 1 and 3.
Regarding claim 17:
Claim 17 recites similar limitations as claims 1 and 5. Hence, claim 17 is rejected under the same reasons as discussed above in claims 1 and 5.
Regarding claim 20:
Claim 20 recites similar limitations as claim 2. Hence, claim 20 is rejected under the same reason as discussed above in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 8, 10, 12, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Liu et al. (US 2015/0255041; hereinafter Liu)
Regarding claim 6:
Choi discloses all the features in claim 5.
However, Choi does not disclose the method of claim 5, wherein the step of outputting the data of the first and second sub-frames further includes, by a video timing generator of the video delay controller which is electrically coupled to the frame shift controller, converting the data of the first and second sub- frames to a first and a second video sequence data, respectively.
Mainly, Choi does not disclose a video timing generator.
In the same field of endeavor, Liu discloses a method, wherein the step of outputting the data of the first and second sub-frames further includes, by a video timing generator of the video delay controller which is electrically coupled to the frame shift controller, converting the data of the first and second sub- frames to a first and a second video sequence data, respectively (see Fig. 1; first timing controllers correspond to the video timing generator; and allocator 2 is equivalent to the frame shifter controller).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Choi such that the method includes by a video timing generator of the video delay controller which is electrically coupled to the frame shift controller, converting the data of the first and second sub- frames to a first and a second video sequence data, respectively, as taught by Liu. One of ordinary skill in the art would have been motivated to do this because a phenomenon of different signal noises due to the desynchrony between the signal transmissions is avoided, thus energy consumption during the signal transmission process is greatly reduced (see Liu, paragraph 58).
Regarding claim 7:
Choi and Liu disclose all the features in claim 6. Liu further discloses the method, wherein the converting step includes:
by a first video timing generator of the video timing generator, converting the data of the first sub-frame to the first video sequence data so as to display the first sub-frame on the first display device (see Fig. 1 and paragraph 58;: each of the timing controllers 3 is used for controlling display for the sub-pictures of the whole frame of picture to be displayed, and inputting the data signal of each of the 1/N sub-pictures to the corresponding display sub-areas”; the first timing controller outputs data to the first display sub-area); and
by a second video timing generator of the video timing generator, converting the data of the second sub-frame to the second video sequence data so as to display the second sub-frame on the second display device (see Fig. 1 and paragraph 58; the second timing controller outputs data to the second display sub-area).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Choi such that the converting step includes: by a first video timing generator of the video timing generator, converting the data of the first sub-frame to the first video sequence data so as to display the first sub-frame on the first display device; and by a second video timing generator of the video timing generator, converting the data of the second sub-frame to the second video sequence data so as to display the second sub-frame on the second display device, as taught by Liu. One of ordinary skill in the art would have been motivated to do this because a phenomenon of different signal noises due to the desynchrony between the signal transmissions is avoided, thus energy consumption during the signal transmission process is greatly reduced (see Liu, paragraph 58).
Regarding claim 8:
Choi and Liu disclose all the features in claim 5. Choi further discloses the method of claim 5, wherein the step of outputting data of the first and second sub- frames includes:
wherein the step of receiving the frame data is performed, by a video data acquisition unit of the video delay controller (see Fig. 2, the controller 170 inherently includes a video data acquisition unit for receiving the frame data);
wherein the step of storing the frame data in the storage unit is performed by a storage controller of the video delay controller which is electrically coupled to the video data acquisition unit; wherein the step of reading out the data of the first sub-frame and the data of the second sub-frame from the storage unit includes, by a frame shift controller of the video delay controller which is electrically coupled to the storage controller, obtaining the data of the first and the second sub-frames from the storage unit (see paragraph 73; “The first display apparatus 100a and the second display apparatus 100b may separately include a controller and a frame buffer” in order to store the frame data of the input image).
Choi does not disclose wherein the step of outputting the data of the first sub-frame to the first display device includes, by the frame shift controller, outputting the data of the first sub-frame to a video timing generator, and by the video timing generator, outputting the data of the first sub-frame to the first display device; and wherein the step of outputting the data of the second sub-frame to the second display device includes, by the frame shift controller, waiting for the defined time interval and then outputting the data of the second sub-frame to the video timing generator, and by the video timing generator, outputting the data of the second sub-frame to the second display device.
In the same field of endeavor, Liu discloses a method wherein the step of outputting data of the first and second sub- frames includes:
wherein the step of receiving the frame data is performed by a video data acquisition unit of the video delay controller (see Fig. 1, signal source module 1 includes a video data acquisition unit for receiving the frame data);
wherein the step of storing the frame data in the storage unit is performed by a storage controller of the video delay controller which is electrically coupled to the video data acquisition unit (see Fig. 2 and paragraph 55; the input terminal is equivalent to a storage controller for storing the frame data);
wherein the step of reading out the data of the first sub-frame and the data of the second sub-frame from the storage unit includes, by a frame shift controller of the video delay controller which is electrically coupled to the storage controller, obtaining the data of the first and the second sub-frames from the storage unit (see Fig. 2 and paragraphs 56-57; compensation module 24, calculation module 23 and output terminal 22 correspond to the frame shift controller);
wherein the step of outputting the data of the first sub-frame to the first display device, by the frame shift controller, outputting the data of the first sub-frame to a video timing generator (see Fig. 2; the 1st sub-frame data is outputted to the first timing controller 3), and by the video timing generator, outputting the data of the first sub-frame to the first display device (see paragraph 58); and
wherein the step of outputting the data of the second sub-frame to the second display device includes, by the frame shift controller, waiting for the defined time interval and then outputting the data of the second sub-frame to the video timing generator, and by the video timing generator, outputting the data of the second sub-frame to the second display device (see paragraph 59; “the whole frame of picture to be displayed can be synchronously input to each of the timing controllers 3”; this suggests that that the output of the second sub-frame to the second timing controller is subsequent to the first output).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Choi such that wherein the step of outputting the data of the first sub-frame to the first display device includes, by the frame shift controller, outputting the data of the first sub-frame to a video timing generator; and wherein the step of outputting the data of the second sub-frame to the second display device includes, by the video timing generator, outputting the data of the first sub-frame to the first display device; and by the frame shift controller, waiting for the defined time interval and then outputting the data of the second sub-frame to the video timing generator, and by the video timing generator, outputting the data of the second sub-frame to the second display device, as taught by Liu. One of ordinary skill in the art would have been motivated to do this because a phenomenon of different signal noises due to the desynchrony between the signal transmissions is avoided, thus energy consumption during the signal transmission process is greatly reduced (see Liu, paragraph 58).
Regarding claim 10:
Choi discloses all the features in claim 9. However, Choi does not disclose the video control device, further comprising a first video transmitter and a second video transmitter, each electrically coupled to the video delay controller, wherein the first video transmitter is configured to transmit the data of the first sub-frame to the first display device at the first time point, and the second video transmitter is configured to transmit the data of the second sub-frame to the second display device at the second time point.
In the same field of endeavor, Liu discloses a video control device, comprising:
a first video transmitter and a second video transmitter, each electrically coupled to the video delay controller (see Fig. 2; the output terminals 22 correspond to a first video transmitter and a second video transmitter) wherein the first video transmitter is configured to transmit the data of the first sub-frame to the first display device at the first time point (see Fig. 3 and paragraph 59; the first output terminal outputs 1st sub-frame to the first display area), and the second video transmitter is configured to transmit the data of the second sub-frame to the second display device at the second time point (see Fig. 3 and paragraph 58; the second output terminal outputs 2nd sub-frame to the second display area with a delay time).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the video control device of Choi to further include a first video transmitter and a second video transmitter, each electrically coupled to the video delay controller, wherein the first video transmitter is configured to transmit the data of the first sub-frame to the first display device at the first time point, and the second video transmitter is
configured to transmit the data of the second sub-frame to the second display device at the second time point, as taught by Liu. One of ordinary skill in the art would have been motivated to do this because the delay time is compensated in real time, thus guaranteeing that the data signal of the whole frame of picture to be displayed can be synchronously input to each of the timing controllers (see Liu, paragraph 59).
Regarding claim 12:
Claim 12 recites similar limitations as claim 6. Hence, claim 12 is rejected under the same reason as discussed above in claim 6.
Regarding claim 13:
Claim 13 recites similar limitations as claim 7. Hence, claim 13 is rejected under the same reason as discussed above in claim 7. In addition, Liu discloses each video timing generator is coupled to a respective one of the video transmitters (see Fig. 4, the output terminals correspond to the video transmitters).
Regarding claim 16:
Claim 16 recites similar limitations as claim 10. Hence, claim 16 is rejected under the same reason as discussed above in claim 10.
Regarding claim 18:
Claim 18 recites similar limitations as claim 6. Hence, claim 18 is rejected under the same reason as discussed above in claim 6.
Regarding claim 19:

Claim 19 recites similar limitations as claim 7. Hence, claim 19 is rejected under the same reason as discussed above in claim 7. In addition, Liu discloses each video timing generator is coupled to a respective one of the video transmitters (see Fig. 4, the output terminals correspond to the video transmitters).
Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant argues that “Choi implements its method by different controllers and buffers included in each display apparatus individually, so that the delay time must be set separately by different display apparatuses, one by one”.  Thus, Applicant concludes that Choi does not disclose the features in claim 1. However, Examiner respectfully disagrees.  
First, claim 1 does not recite that “a video delay controller of the video control device” excludes elements or components made up of a plurality of individual parts.  Based on the broadest reasonable interpretation, the individual controller 170 of each of the display apparatus 100 of Choi performing the delay of the sub-frame output reads on the claimed language.  
Second, Choi discloses that “Components of the block diagram may be integrated, added, or omitted according to specifications of the actually embodied display apparatus 100. That is, as necessary, two or more components may be integrated into one component or one component may be sub-divided into two or more components” (see paragraph 51). As such, it is reasonable to construe that two or more controllers 170 are integrated into one main controller to carry out the control or delay of the output of the sub-frame to each display screen.  
As such, Choi discloses all the features in claims 1-3, 5, 9, 11, 14, 15, 17 and 20. 
Applicant’s argument respect to Liu is not persuasive because claims 1, 9 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable over Choi.  
Accordingly, none of the arguments are not persuasive, and the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625